Citation Nr: 1446597	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  12-24 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right hip disability claimed as secondary to a service-connected right knee disability.

2.  Entitlement to service connection for a low back disability claimed as secondary to a service-connected right knee disability.
 

REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1969 to May 1972 and from July 1972 to September 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Baltimore, Maryland Department of Veterans Affairs (VA) Regional Office (RO), but jurisdiction is now with the Waco, Texas VA RO. 

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS). 


FINDINGS OF FACT

1.  A right hip disability was not shown in service or within one year after separation from service, the Veteran's right hip disability is not etiologically related to service, nor is it proximately due to, or a result of, a service-connected right knee disability.

2.  A low back disability was not shown in service or within one year after separation from service, the Veteran's diagnosed low back disability is not etiologically related to service, nor is it proximately due to, or a result of, a service-connected right knee disability.


CONCLUSIONS OF LAW

1.  A right hip disability was not incurred in, or aggravated by, service, may not be presumed to have been so incurred, and is not secondary to a service-connected right knee disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303. 3.307, 3.309, 3.310 (2013).

2.  A low back disability was not incurred in, or aggravated by, service, may not be presumed to have been so incurred, and is not secondary to a service-connected right knee disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303. 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for right hip and low back disabilities as secondary to a service-connected right knee disability.  In the interest of clarity, the Board will first discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

Stegall concerns

In March 2013, the Board remanded these claims and ordered the agency of original jurisdiction (AOJ) to forward the Veteran's claims file to a VA examiner for review and a medical opinion regarding a nexus between the Veteran's service-connected right knee disability and his disabilities of the right hip and low back.  The Veteran's claims were then to be readjudicated.

Pursuant to the Board's remand instructions, the Veteran's claims file was referred to a VA medical examiner for the purpose of determining the etiology of his right hip injury and of his low back injury.  A report of the opinion was associated with the Veteran's claims folder.  The Veteran's claims were readjudicated via a March 2013 supplemental statement of the case (SSOC).

The Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the Board's remand orders are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, in any, VA will attempt to obtain on behalf of the claimant. See 38 U.S.C.A. § 3.159(b) (2014).  In a letter mailed to the Veteran in October 2010, prior to the initial adjudication of his claims, VA satisfied this duty.

VA also has a duty to assist a claimant in the development of his claim. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  In the instant case, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  There is no reasonable possibility that further assistance would aid in substantiating his claims.  The pertinent evidence of record includes the Veteran's statements, service treatment records, and private treatment records. 

The Veteran was afforded a VA examination for his right hip and low back injuries in July 2011, with additional opinion obtained in March 2013.  The reports reflect that the Veteran was examined and that the examiner reviewed the Veteran's claims folder and medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA examination report, including the addendum opinion of March 2013, is adequate for evaluation purposes. See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that the VA, when undertaking to provide a VA examination or to obtain a VA opinion, must ensure that the examination or opinion is adequate).

The Board finds that, under the circumstances of this case, VA has satisfied the notification and duty-to-assist provisions of the law and that no further action pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) need be undertaken on the Veteran's behalf.  See 38 U.S.C.A. § 5100 (West 2002).

The Board further observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has retained the services of a representative.  He has not exercised the option of testifying at a personal hearing.

Accordingly, the Board will proceed to a decision.

Service connection for right hip and low back disabilities

The Veteran primarily contends that he has right hip and low back disabilities that are related to his service-connected right knee disability.  The Veteran maintains that limping caused by his service-connected right knee injury causes pain in his hips and back.  See December 2010 Veteran's statement.  However, he has also indicated in statements that he has hip and low back pain related to service.  See, e.g., the Veteran's notice of disagreement dated January 2012.  The Board will therefore consider the Veteran's claims on both a direct and secondary basis.  

Pertinent legal criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in, or aggravated by, active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For certain chronic disorders, including arthritis, service connection may be granted on a presumptive basis if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

Proof of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis containing the word "chronic."  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence, unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2013).

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2013); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a) (2013).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).        

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence of a nexus between the service-connected disease or injury and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

After the evidence is assembled, the Board has the responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In order for a claim to be denied on the merits, the preponderance of the evidence must be against the claim. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).
Presumptive service connection

The Board initially notes that with regard to establishing service connection on a presumptive basis under 38 C.F.R. § 3.309(a), there is no competent medical evidence of record reflecting that the Veteran demonstrated that arthritis of either the right hip or lower back manifested to a compensable degree within one year of discharge from active duty.  As such, service connection for the right hip and low back disabilities cannot be granted on a presumptive basis.  The Board will next discuss whether service connection is warranted on a direct or secondary basis.

Direct service connection

As noted above, in order for service connection to be granted, three elements must be present:  (1) a current disability; (2) in-service incurrence of disease or injury; and (3) nexus.  See Shedden, supra.

It is undisputed that the Veteran is currently diagnosed with degenerative joint disease of both hips, mild degenerative joint disease of the low back, and moderate degenerative joint disease of the cervical and thoracic spine.  See July 2011 VA examination report.  The Veteran has current disabilities.  Accordingly, element (1) of Shedden, supra, has been satisfied as to both claims.    

Turning to crucial element (2), in-service incurrence of an injury or disease, to the extent that the Veteran contends that his right hip and low back disabilities are related to his military service, the Board finds that the competent and probative evidence of record outweigh these contentions.  Crucially, his service treatment records, including his August 1974 separation examination, do not indicate any treatment for the right hip or low back.  On the contrary, the earliest document showing a history of a diagnosis or symptoms of either of these disabilities is in September 2010 when the Veteran filed his claims for VA benefits.  This is more than 35 years after his separation from service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran]; see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised].    

The Board observes that lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person (i.e., any evidence not requiring that the proponent have specialized education, training, or experience).  See 38 C.F.R. § 3.159(a)(2) (2013).  As such, the Veteran can competently testify about symptoms he experienced in service.  However, competency must be distinguished from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In the present case, the Board finds that the Veteran's history of right hip and low back disabilities since service is outweighed by the objective evidence of record in light of both the lack of any post service treatment or complaints of either of these disabilities until 2010.  The Board adds that the Veteran makes no specific claim as to the onset of his low back pain and has given contradictory statements as to when his hip pain began.  He stated, for example, that "my hips have always caused me pain because of the pressure of limping."  See August 2012 Form 9 appeal of Veteran (emphasis added).  Yet he also provided a more specific onset date for his hip pain in a statement dated December 2010 when he stated: "in 1985 ... I started having hip and lower back pain from stress when walking" (emphasis added).    

Accordingly, to the extent that the Veteran contends that his right hip and low back disabilities manifested during service, this contention is at odds with the remainder of the record, which is devoid of any indication that any injury or disease occurred during service or for more than 30 years thereafter.  As such, the Veteran's statements are lacking probative value.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence].

In short, there is no objective indication of an in-service diagnosis of right hip or low back disabilities or symptomatology.  Element (2) is therefore not met, and the Veteran's claims fail on this basis.  

For the sake of completeness, the Board will discuss element (3), nexus.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) [the Board has the fundamental authority to decide a claim in the alternative].  There is no competent evidence of record that establishes a causal relationship between the Veteran's currently diagnosed right hip or low back disabilities and his military service.  In the absence of an in-service disease or injury, it would seem that such a nexus opinion would be impossible.

To the extent that the Veteran contends that his right hip and low back disabilities are related to service, the VA must give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability or death benefits.  38 U.S.C.A. § 1154(a) (West 2002).   Lay evidence is competent when provided by a person who has knowledge of facts and circumstances and conveys matters that can be observed and described by a lay person (i.e., evidence not requiring that the proponent have specialized education, training, or experience). See 38 C.F.R. § 3.159(a)(2) (2013).  Thus a Veteran is generally competent to provide evidence as to his or her observations.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Court has held that although a claimant for disability compensation who has no special medical expertise may testify as to the symptoms he can observe, he generally is not competent to provide a diagnosis that requires the application of medical expertise to the facts presented, which includes the claimant's description of history and symptomatology.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  In particular, there is no categorical requirement of a medical opinion to establish a nexus between a current disability and an in-service event.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Court has held that the Board, when considering lay evidence, must determine on a case-by-case basis whether a veteran's particular disability is of the type for which lay evidence is competent.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  

In the present case, the determination of the etiology of the degenerative joint disease of the hip and low back is beyond a layperson's capacity.  See Jandreau, supra.  The record does not reflect that the Veteran has specialized medical training in the field of orthopedics sufficient to render medical opinions.  Accordingly, the statements offered by the Veteran in support of his own claims are not competent evidence of a nexus and are also outweighed by the objective evidence of record, which does not indicate a nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), cited above,  relating to chronicity and continuity of symptomatology in establishing service connection.  To the extent that the Veteran contends that he has had right hip and low back disabilities continually since service, the Board notes that the first post-service evidence of these disabilities dates to the Veteran's filing of his service connection claims in September 2010, more than 35 years after his discharge from active service.  

The Board finds that the probative value of the Veteran's current statements regarding a continuity of right hip and low back disabilities since service are outweighed by the remainder of the evidence of record.  In particular, neither the right hip disability nor the low back disability were diagnosed at the time of the Veteran's service discharge in 1974.  In the Board's view, the lack of any complaint or treatment of the right hip and lower back, and the contradictory nature of the Veteran's statements as to when those injuries began, outweigh any current assertion that his current right hip and low back injuries manifested themselves during service.  There is no competent medical evidence that the Veteran was treated for, or complained of, a right hip or low back injury during the many years following his separation from service.  The Board accordingly places little probative value on the assertions of the Veteran that there has been a continuity of symptomatology dating back to service.   A continuity of symptomatology after service, therefore, has not been demonstrated as to both claims. 

Accordingly, element (3) is not met, and the Veteran's claims also fail on this basis.

Secondary service connection

In order to establish service connection on a secondary basis, there must be (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence of a nexus between elements (1) and (2). See Wallin, supra.

It is undisputed that the Veteran is currently diagnosed with degenerative joint disease of both hips, mild degenerative joint disease of the low back, and moderate degenerative joint disease of the cervical and thoracic spine.  See July 2011 VA examination report.  The Veteran has current disabilities.  Accordingly, element (1) of Wallin, supra, has been satisfied as to both claims.    

The Veteran is also currently service-connected for right knee advanced osteoarthritis with valgus deformity (right-knee condition) and for a right knee surgical scar caused by, or resulting from, his service-related right knee meniscectomy.  There is a service-connected disability.  Element (2) is therefore also satisfied.   

Turning to crucial element (3), after carefully evaluating all record evidence and weighing all competent and credible record evidence, the Board has determined that a preponderance of the evidence of record is against a finding that the Veteran's current right hip and low back disabilities are related to his right knee disability.

The Veteran was afforded a VA examination in July 2011.  After conducting a physical examination of the Veteran and reviewing his medical history and claims folder, the VA examiner made diagnoses with regard to the Veteran's disabilities of the right hip and low back.  The Veteran's claims folder was thereafter forwarded to the same VA examiner in March 2013, who made a further evaluation of the Veteran's right hip and low back.

The VA examiner concluded in March 2013 that the Veteran's right hip condition (mild degenerative joint disease) was not caused by, or related to, his service-connected right knee disability but is rather an age-related condition.  Nor, in the examiner's opinion, was the Veteran's right hip condition aggravated by his right knee condition.  The VA examiner reasoned that, if the Veteran's right knee condition had caused his right hip condition, the Veteran' s right hip should show more degenerative joint changes than his left hip.  The examiner saw no difference in degenerative changes of the left hip and the right hip.  The examiner's report also noted that the Veteran has degenerative joint changes in all three spine segments.  Because the Veteran's bilateral hip x-rays show the same amount of mild degenerative joint disease in both hips, the examiner concluded that the Veteran's service-connected right knee disability did not cause or aggravate his right hip condition.  

The VA examiner further concluded that the Veteran's low back condition (mild degenerative joint disease) is not caused by, or related to, his right knee condition.  Nor, in the examiner's opinion, was the Veteran's low back condition aggravated by his right knee condition.  The examiner first noted that an inequality of leg length of at least two centimeters is commonly associated with gait abnormalities and may lead to degenerative arthritis of the back.  The examiner also stated that there does not appear to be an increase in back pain in patients having an inequality of length of two centimeters or less.  Significantly, with regard to the Veteran, the VA examiner noted that the Veteran's right leg is shorter than his left leg by less than two centimeters (with a leg-length discrepancy of 0.82 cm or 1.39 cm, as measured by two different methods applied in the July 2011 VA examination).

The examiner also noted that the Veteran has moderate degenerative joint disease of the cervical and thoracic spine but only mild degenerative joint disease of the low back.  The examiner stated that it would stand to reason that, if the Veteran's service-connected right knee condition had caused his low back condition, the low back condition would be worse than the cervical and thoracic spine conditions.  Because the Veteran's low back condition is not worse the cervical and thoracic spine conditions, the examiner concluded that the Veteran's low back condition is not caused by, or related to, his service-connected right knee condition but is rather an age-related condition.  

The probative value of a physician's statement depends, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  See Bloom v. West, 12 Vet. App. 185, 187 (1999).   Here the July 2011 VA medical opinion and the March 2013 addendum are based on a full review of the record, a thorough examination of the Veteran, and a thoughtful analysis of the Veteran's entire history.  The claims folder contains no medical evidence to the contrary.  

The Board has considered the Veteran's contentions that his right hip and low back disabilities are related to his service-connected right knee disability.  However, as discussed above, while the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  Thus, his lay assertions regarding etiology are far outweighed by the VA medical opinion provided by a VA medical practitioner who had full access to the Veteran's medical history and offered a detailed rationale for her opinions.

The Veteran has not presented competent and probative evidence of a link between his right hip/low back disabilities and his service-connected right knee disability that is of a weight at least equal to the evidence that is against such a finding.  Accordingly, element (3) of the required criteria for an award of service connection on a secondary basis is not met as to either claim, and the Veteran's claims fail on this basis.  
 
Conclusion

For the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for right hip and low back disabilities, claimed as secondary to service-connected right knee disability.  The benefits sought on appeal are accordingly denied.

ORDER

Entitlement to service connection for a right hip disability, claimed as secondary to a service-connected right knee disability, is denied.

Entitlement to service connection for a low back disability, claimed secondary to a service-connected right knee disability, is denied. 



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


